DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicant’s Response to Final Office Action
Applicants response dated 02 November 2021 to the Final Office Action dated 03 September 2021 is acknowledged.  
Amended claims, dated 02 November 2021 have been entered into the record.

Examiner’s Response
The present amendment narrows the scope of the iminium salt that is used in the claimed method to those having structural features representative of the examples described in the specification.  The outstanding 35 U.S.C. 112(a) claim rejection is therefore overcome.  An Examiner’s amendment was agreed to which puts the application into condition for allowance, see below.

Status of the Claims
Claims 1-2 and 4-10 are allowed. 
Claim 3 was previously canceled by the Applicant.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Daniel R. Evans on 12 November 2021.  This amendment places the application in condition for allowance by amending independent claim 1 to be consistent with the dependent claims.

The application has been amended as follows: 
IN THE CLAIMS:

AMEND Claim 1 as shown below:

1.	(Currently Amended) A single pot process for preparation of an oxo compound, wherein said process comprises: 
subjecting an iminium salt to aerobic oxidation by using an in situ generated alpha radical intermediate of formula (I) or (II) in the presence of a catalytic amount of a nucleophile and a suitable base at a temperature in a range of 0 to 30 °C to afford said oxo compound,
wherein, the iminium salt comprises: (i) (E)-N,1-diphenylmethaniminum, (ii) (E)-1-(2-chloro-6-fluorophenyl)-N-phenylmethaniminium, or (iii) a bicyclic or tricyclic heteroaromatic moiety,  
wherein, said in situ generated alpha radical intermediate of formula (I) or (II) is represented as,


    PNG
    media_image1.png
    188
    722
    media_image1.png
    Greyscale

Formula (I)                                       Formula (II)

wherein,
each of R1, R2 is selected from an alkyl or aryl, 
each of R3, R4 and R5 is selected from H, an alkyl, an aryl, an alkene, an alkoxy, an amine, an alkynyl, a halide, CO, COOH, and NO2;
CAT is derived from the nucleophile selected from 1,8-Diazabicyclo(5.4.0)undec-7-ene (DBU), 1,5,7-Triazabicyclo[4.4.0]dec-5-ene (TBD), a diR-phosphite, and thiophenol,

    PNG
    media_image2.png
    243
    825
    media_image2.png
    Greyscale

wherein, each of R is selected from H, an alkyl, an aryl, and an alkene, and wherein R may be covalently linked to each other; and
each or any combination of R1, R2, R3, R4 and R5 may optionally form a cyclic ring. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant claims are directed to a novel process for the aerobic oxidation of an iminium salt which comprises (E)-N,1-diphenylmethaniminium, (E)-1-(2-chloro-6-fluorophenyl)-N-phenylmethaniminium or a bicylic or tricylic heteroaromatic moiety and which requires that an in situ generated alpha radical intermediate of formula (I) or (II), a catalytic amount of a nucleophile and a suitable base are used in the oxidation step.  

    PNG
    media_image3.png
    183
    429
    media_image3.png
    Greyscale

The intermediate of formula (I) or (II) comprises the iminium salt moiety and a “CAT” group which must be derived from one of the listed nucleophiles DBU, TBD, phosphite or thiophenol.  

    PNG
    media_image4.png
    134
    478
    media_image4.png
    Greyscale

The specification describes how (E)-N,1-diphenylmethaniminium, (E)-1-(2-chloro-6-fluorophenyl)-N-phenylmethaniminium and a number of different heteroaromatic iminium salts react with oxygen in the presence of a catalytic amounts of one of the specified nucleophiles and several suitable bases to produce the desired oxo compounds as products.  The structures of the in situ intermediates of formula (I) or (II) necessarily produced in these reactions meet the R1-R5 limitations of independent claim 1 since each or any combination of these groups may optionally form a ring and at least R1 and R4 or R5 form a ring for each of the iminium salt examples.  Dependent claims 8-10 are directed to the specific examples.
The prior art of record does not teach, suggest or otherwise provide a reason or reasons that would lead one of ordinary skill in the art to provide for a process as claimed.  The closest prior art is represented by the Grignon-Dubois (Syn. Commun., 1995, 25, 2999-3006, of record) reference which teaches an oxidation process (scheme on page 3001).  See the in situ produced intermediates of formulae 4-6 in the scheme:

    PNG
    media_image5.png
    148
    231
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    162
    198
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    191
    228
    media_image7.png
    Greyscale
 
The process differs from that claimed at least in that butoxide is used as both a nucleophile/catalyst and a base in the oxidation rather than a catalytic amount of one of the required “CAT” molecules together with a suitable base. The butoxide is used in more than a stoichiometric amount, not a catalytic amount. There is no reason why one would exchange the use of an excess of alkoxide ion with the use of a catalytic amount of one of the nucleophiles required by the present claims and to expect to achieve similar or better oxidation results.
	The Demidov (Chemistry of Heterocyclic Compounds, 2009, 45(5), 619-620) reference is cited on the attached PTO-892 form.  The reference teaches oxidative methods for conversion of a polycyclic heteroaromatic iminium salt to the corresponding oxo compound.  The reference methods are representative of prior art processes which substantially differ from the claims in that they use ferricyanide or manganese dioxide as the oxidant and do not require any other nucleophile as a catalyst.
The present claims are allowable over the prior art for at least these reasons.

Conclusion
	Claims 1-2 and 4-10 (renumbered claims 1-9) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625